Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-13-00962-CV

                                              Bosheng Wen

                                                    v.

                                               Stewart Lin

              NO. 2013-28916 IN THE 234TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE              CHARGES             PAID/DUE               STATUS                 PAID BY
     MT FEE                    $15.00          01/13/2015                PAID                    ANT
     MT FEE                    $10.00          03/27/2014               E-PAID                   APE
STATEWIDE EFILING              $20.00          02/13/2014                PAID                    ANT
      FILING                  $175.00          02/13/2014                PAID                    ANT
     MT FEE                    $10.00          02/03/2014               E-PAID                   ANT
   CLK RECORD                 $281.00          12/30/2013                PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $511.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
First District of Texas, this June 26, 2015.